Case 5 18 cr-OOlZO-C-BQ Document 18 Filed 11/20/18 Page 1 of 1 Page|D 43

 

 

 

 

AO 442 (Rev. 10/03) Warrant for Arrest
H*E- 1 ¥RICI CBUR¥
UNITED STATES DISTRICT CoURT "“R'”Ei§?§,§*§…
Northern District of T€Xa§[]l£ gov 3 9 an n 1
UNITED STATES OF AMERICA pru}'!{ cl "*\J /
WARRANT FOR ARREE
V.
15 Al AH ALEXANDER ALLEN Case Number: 5:18-CR-120-C

To; The United States Marshal
and any Authorized United States Officer

Isaiah Alexander Allen
Name ;;;'~

YOU ARE HEREBY COMMANDED to arrest

and bring him or her forthwith to the nearest magistrate judge to answer a(n)

Violation
Notice

Supervised Rel§a_s'e

Probation
Violation Petition

Complaint Order of court Violation Petiton

/ Indictment Information

charging him or her (brief description of offense)

Cyber Stalking
Interstate 'l`hreats

United States Code,

 

 

 

m violation ofTitle 18 SCCthn(S) 2261A(2)` 875(€)
Karen Mitchell, U.S. District Court Clerk `/;\zu-»~ 77¢14~/'~‘#(/
Name and Tit]c oflssuing Off`icer Signat("e Of lssuing Offiger
November 14. 2018 Lubbock Division
Location

 

United States Magistrate Judge D. Gordon Bganta Jr.
Date

B :
y Z. Medrano
Deputy Clerk

RETURN

Thls Warrant Was received and executed With the arrest of the above-named defendant at
/\U/a/)L>/ /< /)<
DATE lRE]tE/lvED/QD/g N£:E AND TlTLE oF ARR:T\NG oFFlc% jul sIGNAT o A RRESTING oFFIcER
curiam Ckl_, LK U%¢:E
V i mri FA) M/‘Q W

 

 

 

 

 

 

 

 

 

DA(E O[ ARRE

l no i'?o!i?

 

